DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/2/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/2/2022. Original Claim 1 has been amended to recite a combination of limitations not previously presented. Specifically, claim 1 has been amended that the composition comprises less than 5 wt. % water and that at least one solvent is an ester solvent. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 recites the limitations “wherein the one or more organic solvents are each individually selected from the group consisting of aliphatic hydrocarbons, cyclic hydrocarbons, aromatic hydrocarbons, ketones, aldehydes, alcohols, polyols, ethers, esters, heterocyclic organic solvents and combinations thereof” which renders the scope of the claim indefinite for the following reasons. Claim 1, from which claim 17 depends, recites “wherein at least one solvent is an ester solvent”. Therefore, claim 1 requires the presence of an ester solvent, whereas claim 17 not only recites the ester solvent required in claim 1 but also other solvents such as alcohols, aliphatic hydrocarbons, aromatic hydrocarbons etc. That is, claim 17 requires at least one solvent from a Markush group of solvents and the particular solvent is not necessarily the ester solvent required in claim 1. Accordingly, it is unclear how one can have for example an aromatic solvent as recited in claim 17 and still meet the requirements that the composition comprises an ester solvent as required in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6, 9, 13, 15, 17, 21-22, 25, 28-29, 32, 36, 38, 41, and 60 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stahl et al (US 2007/0142263).

Regarding claim 1, Stahl et al discloses a color changing cleansing composition, i.e. a coating composition, comprising a liquid crystal thermochromic dye such as cholesterol oleate, where the thermochromic dye causes a color change over a temperature range, and an  proton-donating agenting to facilitate the reversibility of the color change (Abstract, [0035], and [0039]). Accordingly, the reference discloses a liquid crystal reversible thermochromic coating composition as recited in the present claims.
The thermochromic dyes do not have to be encapsulated and are present in the composition in the amount about 0.01 to about 9 wt. % ([0041] and [0043]). The reference does not explicitly disclose that the dyes such as cholesterol oleate have an anisotropic phase to mesophase threshold temperature TLC1 and a mesophase to isotropic phase threshold temperature TLC2 as recited in the present claims. However, given that the reference discloses the identical cholesteryl materials disclosed in the instant Specification as possessing the recited phase transitions, it is the Examiner’s position that cholesteryl oleate disclosed by the reference will necessarily possess the threshold transitions as recited in the present claims. Furthermore, given that the only cholesteryl ingredients in the composition are the thermochromic dyes, it is clear that the amount of the cholesteryl material, i.e. cholesterol oleate, is about 0.01 to about 9 wt. %, overlapping the recited range of 1 to 30 wt. %.
The composition further comprises organic solvents such as alcohol and esters of saturated or unsaturated alcohols ([0079] and [0038]). The reference discloses that the composition comprises a carrier such as water and/or alcohol, where water is present from about 1 to about 99 wt. %. Given that the composition is disclosed as comprising water and/or alcohol, water when present comprises about 1 to 99 wt. % of the composition, overlapping the recited range of less than 5 wt. %. Alternatively, water is not required and therefore, the amount of water is zero (0) wt. %, within the recited range of less than 5 wt. %.
The composition further comprises a cross-linked acrylic polymer ([0049]), i.e. a resin that is not a cholesteryl material.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
Stahl et al is silent with respect to the composition having an anisotropic phase to mesophase threshold transition temperature T1 and a mesophase to isotropic phase threshold transition temperature T2, wherein the composition has a bandwidth W, that is T2-T1 of 1 to 25 ºC as recited in the present claims. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 4, Stahl et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the amount of the cross-linked resin is from about 0.5 to about 15 wt. %, overlapping the recited range of 1 to 55 wt. % ([0049]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 6, Stahl et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the amount of the ester solvent in the composition is about 50 to about 95 wt. % of the composition, overlapping the recited range of 1 to 80 wt. % ([0040]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 9, Stahl et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses cholesterol oleate, i.e. a cholesteryl ester.

Regarding claim 13, Stahl et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses acrylic resin.

Regarding claim 15, Stahl et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses cholesterol oleate in the amount of about 0.01 to about 9 wt. %. The amount of the acrylic resin is about 0.5 to about 15 .wt. % ([0049]). Thus, the ratio of cholesteryl oleate to acrylic resin about [0.01 – 9] : [0.5 – 15] or about [0.02 – 0.6], overlapping the recited range of [0.2 – 1.2] : 1.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 17, Stahl et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses solvents as esters and alcohols.

Regarding claim 21, Stahl et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the composition comprises pigments ([0044]).

Regarding claim 22, Stahl et al teaches all the claim limitations as set forth above. The reference does not disclose that the cholesteryl material possesses the transition temperatures as recited in the present claims. However, it is the Examiner’s position given that the reference discloses the identical cholesteryl materials disclosed in the instant Specification, the cholesteryl compound disclosed by the reference necessarily will possess the recited transition temperature.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 25, Stahl et al teaches all the claim limitations as set forth above. The reference does not disclose that the cholesteryl material possesses the transition temperatures as recited in the present claims. However, it is the Examiner’s position given that the reference discloses the identical cholesteryl materials as disclosed in the instant Specification, the cholesteryl compound disclosed by the reference necessarily will possess the recited transition temperature.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 28, Stahl et al teaches all the claim limitations as set forth above. The reference does not disclose that the cholesteryl material possesses the transition temperatures as recited in the present claims. However, it is the Examiner’s position given that the reference discloses the identical cholesteryl materials disclosed in the instant Specification, the cholesteryl compound disclosed by the reference necessarily will possess the recited transition temperature.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 29, Stahl et al teaches all the claim limitations as set forth above. The reference is silent with respect to the transition temperature of the composition as recited in the present claim.. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 32, Stahl et al teaches all the claim limitations as set forth above. The reference is silent with respect to the transition temperature of the composition as recited in the present claim.. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 36, Stahl et al teaches all the claim limitations as set forth above. The reference is silent with respect to the transition temperature of the composition as recited in the present claim.. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 38, Stahl et al teaches all the claim limitations as set forth above. The reference is silent with respect to the transition temperature of the composition as recited in the present claim.. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts..
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 41, Stahl et al teaches all the claim limitations as set forth above. The reference is silent with respect to the transition temperature of the composition as recited in the present claim.. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made combining the cholesteryl material, organic solvent, and resin. Therefore, the claimed effects and physical properties would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 60, Stahl et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses cholesterol oleate in the amount of about 0.01 to about 9 wt. %. The amount of the acrylic resin is about 0.5 to about 15 .wt. % ([0049]). Thus, the ratio of cholesteryl oleate to acrylic resin about [0.01 – 9] : [0.5 – 15] or about [0.02 – 0.6], overlapping the recited range of [0.5 – 2] : 1.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stahl et al (US 2007/0142263) as applied to claims 1, 4, 6, 9, 13, 15, 17, 21-22, 25, 28-29, 32, 36, 38, 41, and 60  above, and in view of the evidence presented in Tsaur (US 2010/0075881).

The discussion with respect to Stahl et al as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 8, Stahl et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the cross-linked acrylic polymer is known under the tradename CARBOPOL AQUA SF-1 ([0049]). As evidenced by Paragraph [0078] of Tsaur CARBOPOL AQUA SF-1 is an alkaline soluble emulsion polymer. That is, the polymer is soluble at basic pH, i.e. a pH greater than 7. Accordingly, the polymer is not soluble is pure water, i.e. water at a pH of 7 and therefore meets the requirements in the claim that the resin is not water soluble.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stahl et al (US 2007/0142263) as applied to claims 1, 4, 6, 9, 13, 15, 17, 21-22, 25, 28-29, 32, 36, 38, 41, and 60  above, and in view of Newkirk et al (US 2006/0040835).

The discussion with respect to Stahl et al as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 20, Stahl et al teaches all the claim limitations as set forth above. While the reference discloses that the composition comprises pigments, the reference does not disclose that the pigment is an encapsulated pigment as required by the present claims.
Newkirk et al discloses a cleansing composition comprising an encapsulated colorant in order to enhance the dispersal of the colorant (Abstract and [0028]).
Given that both Stahl et al and Newkirk et al are drawn to cleaning compositions, and given, in light of the particular advantages provided by the use and control of the encapsulated pigment as taught by Newkirk et al, it would therefore have been obvious to one of ordinary skill in the art to encapsulated the pigments in the composition disclosed by Stahl et al with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767